Citation Nr: 0629814	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for service-connected degenerative disc disease of the lumber 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from January to May 1972, 
with service in the Army National Guard from 1971 to 1979 and 
the Air National Guard from 1986 to 2002.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

In April 2006, the Board received additional evidence from 
the veteran.  His letter pointed out several facts that the 
veteran believed were misstated in the October 2005 rating 
decision.  This evidence was received within 90 days 
following the March 2006 mailing of notice that his appeal 
had been certified to the Board for appellate review and that 
the appellate record had been transferred to the Board.  When 
an appellant submits evidence to the Board within 90 days 
after the mailing of certification and record transfer 
notice, the appeal is remanded to the agency of original 
jurisdiction (AOJ) unless (1) the appellant waives his 
procedural right to have the AOJ initially consider the 
evidence, (2) the Board grants all appeal issues, or (3) the 
evidence is not pertinent to the issue on appeal.  See 
38 C.F.R. § 20.1304(a) and (c) (2005).  In August 2006, the 
Board contacted the veteran to ask if he wanted to waive his 
procedural right to have the RO initially consider the 
evidence, or if he wanted his case remanded to the AOJ for 
initial review of the additional evidence.  In August 2006, 
the veteran replied that he wants the case remanded to the 
AOJ for review of the additional evidence submitted in the 
appeal.  

Accordingly, the appeal is REMANDED to the RO, via the 
Appeals Management Center, in Washington, DC., for the 
following action:

1.  Review all evidence submitted since 
the January 2006 supplemental statement of 
the case.  

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



